The plaintiffs in error, hereinafter called the defendants, were jointly charged with the crime of transporting intoxicating liquor, were convicted, and Lloyd Adams sentenced to pay a fine of $100, and imprisonment for 30 days in the county jail; G. W. Ross was sentenced to pay a fine of $50, and imprisonment in the county jail for 30 days, and appeal.
The record in this case was filed in this court on August 27, 1931; no brief has been filed in support of *Page 139 
the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.